DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Amendment filed on 06/27/2022.
Status of the Claims:
Claim(s) 5-7, 9, 12, 14-16 has/have been amended.
Claim(s) 1-4, 8 and 17-20 has/have been canceled.
Claim(s) 5-7 and 9-16 is/are pending in this Office Action.  

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered and are persuasive in view of the amendments incorporating objected dependent claims in the independent claim including all of the limitations of any intervening claims.

Allowable Subject Matter
Claims 5-7 and 9-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 5, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, a solid state imaging device comprising: 
wherein the counter combines a second image signal and a value obtained by performing a predetermined process on a count value obtained in acquisition of a first image signal to generate a third image signal, and 
performs the predetermined process based on a first imaging condition in the acquisition of the first image signal and a second imaging condition in acquisition of the second image signal, 
wherein the value obtained by performing the predetermined process on the count value obtained in the acquisition of the first image signal is a value obtained by inverting a value obtained by multiplying a value in accordance with a ratio based on the first imaging condition and the second imaging condition by the count value obtained by the acquisition of the first image signal; and 
wherein a bit shift is performed to multiply the value in accordance with the ratio based on the first imaging condition and the second imaging condition by the count value obtained in the acquisition of the first image signal.

Regarding claim(s) 7 and 14-16, claim(s) depend from independent claim 5 and is/are allowable for the same reasons stated above.

Regarding independent claim 6, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, a solid state imaging device comprising: 
wherein the counter combines a second image signal and a value obtained by performing a predetermined process on a count value obtained in acquisition of a first image signal to generate a third image signal, and wherein the predetermined process multiplies a gain in accordance with a coefficient of a filter by the count value obtained in the acquisition of the first image signal.
Regarding independent claim 9, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, a solid state imaging device comprising:
wherein the counter sets a weight of count in acquisition of a second image signal performed after acquisition of a first image signal to differ from a weight of count in the acquisition of the first image signal based on a first imaging condition in the acquisition of the first image signal and a second imaging condition in the acquisition of the second image signal.

Regarding claim(s) 10-11, claim(s) depend from independent claim 9 and is/are allowable for the same reasons stated above.

Regarding independent claim 12, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, a solid state imaging device comprising: 
wherein the counter combines a second image signal and a value obtained by performing a predetermined process on a count value obtained in acquisition of a first image signal to generate a third image signal, and 
wherein a weight of count in acquisition of the image signal is variable through a bit shift in the counter.

Regarding claim(s) 13, claim(s) depend from independent claim 12 and is/are allowable for the same reasons stated above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL L GARCES-RIVERA whose telephone number is (571)270-7268. The examiner can normally be reached Mon-Fri 9AM-7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 5712727406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGEL L GARCES-RIVERA/Examiner, Art Unit 2698   

/SINH TRAN/Supervisory Patent Examiner, Art Unit 2696